Austin brought an action for replevin in the Justice of the Peace Court for the Fourth District of Duval County. His sworn affidavit made under Section 5334, C. G. L., 3481, R. G. S., fixed the value of the replevied Chevrolet coupe with truck body attached at $75.00. But the replevin bond he gave in the case was likewise for the penal sum of $75.00 and not for the sum of $150.00 (double the sworn value of the property). Hence, plaintiff's bond was not given according to Section 5335, C. G. L., 3482 R. G. S., which mandatorily requires the plaintiff in a replevin case to give a bond in "at least" double the sworn value of the property to be replevied.
Upon appeal from a judgment in plaintiff's favor the judgment of the justice of the peace court was affirmed by the Circuit Court of Duval County, to which last mentioned judgment of the Circuit Court this Court issued its writ of certiorari, which is now before us for consideration.
A proper replevin bond, duly given according to the requirements of Section 5335, C. G. L., supra, in at least "double" the sworn value of the property to be replevied, is an essential requirement of law in order to support a replevin proceeding in plaintiff's behalf or warrant a judgment in his favor against the defendant. In the present case the record conclusively demonstrates that this essential requirement of the law was not observed. So the judgment of the justice of the peace court, as affirmed by the circuit *Page 535 
court's judgment to which this writ of certiorari is directed, should be quashed. Such will be our order in this case, without prejudice to amendments and further appropriate proceedings in the justice court upon remand of the record to that court.
Judgment of circuit court affirming justice court quashed.
WHITFIELD, TERRELL and BUFORD, J. J., concur.